Title: From James Madison to Albert Gallatin, [28 June] 1812
From: Madison, James
To: Gallatin, Albert


Sunday Evening [28 June 1812]
Will you ascertain by a line to Philada. this evening, whether Carswell will accept if appointed to the commisariate? As another person is under consideration, it will be best if it cd. be done, without disclosing the source of the enquiry. If you write & have no other occasion to send to the post office, Mrs. M. will take charge of the letter & have it delivered for the mail.
J. M.
